                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 19-82973-CRJ
Dondrell O Whitman                                                                                         Chapter 13
Priscilla A Whitman
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1126-8                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 04, 2019
                                      Form ID: pdf008                    Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2019.
db/jdb         +Dondrell O Whitman,    Priscilla A Whitman,    233 Whitestone Drive,     Huntsville, AL 35810-1080
10246403       #American Family Care,    2757 Green Spring Highway,     Birmingham AL 35209-4903
10246392       +Approved Cash Advance,    3700 Blue Spring Rd NW,     Ste Q,   Huntsville AL 35810-3457
10246404       +CNAC,    925 W Kimberly Road,   Davenport IA 52806-5723
10246386       +Cnac/al109,    201 Sparkman Drive,    Huntsville AL 35805
10246394       +Convergent Outsourcing, Inc.,     Attn: Bankruptcy,    Po Box 9004,    Renton WA 98057-9004
10246406       +Covington Credit,    8498 Madison Blvd Ste 1,    Madison AL 35758-2048
10246398       +Diversified Consultants, Inc.,     Attn: Bankruptcy,    Po Box 679543,    Dallas TX 75267-9543
10246399       +GC Services,    Attn: Bankruptcy,    6330 Gulfton,    Houston TX 77081-1198
10246400      #+Huntsville Finance,    1004 Jordan Lane Suite 3,     Huntsville AL 35816-3025
10246409       +Midtown Finance,    1022 A Jordan Lane,    Huntsville AL 35816-3024
10246410       +North Alabama Oral & Facial Surgery,     910 Adams Street, Suite 215,     Huntsville AL 35801-3759
10246401       +Planet Fitness,    1001 Memorial Pkwy,    Huntsville AL 35801-5928
10246411       +Progressive,    6300 Wilson Mills Rd,    Cleveland OH 44143-2182
10246388       +Rent A Center,    2250 Sparkman Drive Ste 200,     Huntsville AL 35810-4908
10246412       +Sprint,    4326 N Broadway,   Knoxville TN 37917-2207
10246413        TMobile,    10550 Derkwood Park Blvd # 309,    Jacksonville Beach FL 32250

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10246390       +E-mail/Text: bnc@advanceamerica.net Oct 05 2019 03:28:49       Advance America,
                 3503 N. Memorial Pkwy, Ste G,    Huntsville AL 35810-2445
10246391       +E-mail/Text: bsimmons@amsher.com Oct 05 2019 03:29:32      AmSher Collection Srv,
                 4524 Southlake Parkway,   Ste 15,    Hoover AL 35244-3271
10246393       +E-mail/Text: bankruptcy@usecapital.com Oct 05 2019 03:30:31       Capital Accounts,
                 Attn: Bankruptcy Dept,    Po Box 140065,    Nashville TN 37214-0065
10246405       +E-mail/Text: documentfiling@lciinc.com Oct 05 2019 03:26:30       Comcast,   21170 Allen Road,
                 Trenton MI 48183-1694
10246394       +E-mail/Text: convergent@ebn.phinsolutions.com Oct 05 2019 03:29:27
                 Convergent Outsourcing, Inc.,    Attn: Bankruptcy,   Po Box 9004,    Renton WA 98057-9004
10246407       +E-mail/Text: bk@creditcentralllc.com Oct 05 2019 03:29:33       Credit Central,
                 1004 Jordan Lane,   Huntsville AL 35816-3025
10246396       +E-mail/Text: bk@creditcentralllc.com Oct 05 2019 03:29:33       Credit Central,
                 Attn: Bankruptcy Dept,   703 S Riverside Dr,    Clarksville TN 37040-3193
10246397       +E-mail/Text: bankruptcy_notifications@ccsusa.com Oct 05 2019 03:30:07
                 Credit Collection Services,   Attn: Bankruptcy,    725 Canton St,    Norwood MA 02062-2679
10246408       +E-mail/Text: bankruptcy@flagshipcredit.com Oct 05 2019 03:29:03       Flagship Credit,
                 PO Box 3807,   Coppell TX 75019-5877
10246387       +E-mail/Text: bankruptcy@flagshipcredit.com Oct 05 2019 03:29:03       Flagship Credit Acceptance,
                 Po Box 965,   Chadds Ford PA 19317-0643
10246389        E-mail/Text: cio.bncmail@irs.gov Oct 05 2019 03:27:10      Internal Revenue Service,
                 801 Tom Martin Dr, Room 126,   Birmingham AL 35211
10246395        E-mail/Text: smbk@smcredit.com Oct 05 2019 03:26:38      Covington Credit/smc,
                 150 Executive Center Drive,   Greenville SC 29615
10246402       +E-mail/PDF: bk@worldacceptance.com Oct 05 2019 03:24:53       World Acceptance Corp,
                 Attn: Bankruptcy,   Po Box 6429,    Greenville SC 29606-6429
10246414       +E-mail/PDF: bk@worldacceptance.com Oct 05 2019 03:50:07       World Finance,    3503 Memorial Pkwy,
                 Huntsville AL 35810-2445
                                                                                              TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2019                                            Signature: /s/Joseph Speetjens




          Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                               Desc
                             Imaged Certificate of Notice Page 1 of 7
District/off: 1126-8          User: admin                 Page 2 of 2                  Date Rcvd: Oct 04, 2019
                              Form ID: pdf008             Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2019 at the address(es) listed below:
              Kathryn V. Davis   on behalf of Debtor Dondrell O Whitman ccaldwell@bondnbotes.com,
               jmcginnis@bondnbotes.com;hedstrom@bondnbotes.com;atanner@bondnbotes.com;kdavis@bondnbotes.com;ota
               lley@bondnbotes.com
              Kathryn V. Davis   on behalf of Joint Debtor Priscilla A Whitman ccaldwell@bondnbotes.com,
               jmcginnis@bondnbotes.com;hedstrom@bondnbotes.com;atanner@bondnbotes.com;kdavis@bondnbotes.com;ota
               lley@bondnbotes.com
                                                                                            TOTAL: 2




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                       Desc
                           Imaged Certificate of Notice Page 2 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Dondrell O Whitman                                                                    Check if this is an amended plan
                              Name: First           Middle                 Last                               Amends plan dated:
 Debtor 2                     Priscilla A Whitman
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $600 per Month for 20 months
              $784 per Month for 40 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          Northrop Grumman
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)



                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                                                 Desc
                           Imaged Certificate of Notice Page 3 of 7
 Debtor                Dondrell O Whitman                                         Case number                                                   Eff (01/01/2019)
                       Priscilla A Whitman


2.3          Income tax refunds and returns. Check one.
                     Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                               1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                   vehicle acquired for the personal use of Debtor(s), or
                               2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                   value, or
                                3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.

                          The holder of any claim listed below will retain the lien until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                      Monthly                                 Estimated
                                                                                                                        Monthly Fixed          Monthly Fixed
                      Adequate                                Amount of                   Value of          Interest
 Name of Creditor                                                            Collateral                                  Payment to             Payment to
                     Protection                            Creditor's Total              Collateral           Rate
                                                                                                                          Creditor                Begin
                      Payment                                   Claim
 Cnac/al109       $25.00                                   $1,991.00        2012 Ford   $4,650.00           5.25%      $45.00
                                                                            Fusion
 Flagship Credit              $25.00                       $21,880.00       2017 Dodge $12,675.00           5.25%      $492.00
 Acceptance                                                                 Journey

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.


                                                                                Chapter 13 Plan                                            Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                                                   Desc
                           Imaged Certificate of Notice Page 4 of 7
 Debtor                Dondrell O Whitman                                     Case number                                                     Eff (01/01/2019)
                       Priscilla A Whitman

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $34.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,466.00, payable as follows (check one):

                  $ at confirmation and $ per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
                proof of claim or amended proof of claim controls over any contrary amount listed below.
                                     Estimated Amount of Claim to        Monthly Fixed Payment, if any, Monthly Fixed Payment, if any,
        Name of Creditor
                                                  be Paid                           to Creditor                               to Begin
 Internal Revenue Service          $250.00

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay         % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $ 43,360.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
                          payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
                          after disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.


                                                                            Chapter 13 Plan                                               Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                                                 Desc
                           Imaged Certificate of Notice Page 5 of 7
 Debtor                Dondrell O Whitman                                             Case number                                           Eff (01/01/2019)
                       Priscilla A Whitman

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                          below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                          trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                          control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                                                               Monthly            Monthly
                                Description of Leased                                                     Amount of
                                                                     Lease       Current Installment                            Fixed              Fixed
 Name of Creditor               Property or Executory                                                    Arrearage to
                                                                     Term             Payment                                 Payment to         Payment to
                                      Contract                                                             be Paid
                                                                                                                               Creditor            Begin
                                                                             $184.00
                                                                             Disbursed by:
                                                                                Trustee
                               Furniture                                        Debtor(s)
                               Will accept lease
                               and pay direct                                To begin:
 Rent A Center                 non-plan                                      October 2019


6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


                          Rejected items.




             Planet Fitness                                           Fitness Contract
                                                                      Will reject contract

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

                                                                                    Chapter 13 Plan                                    Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                                               Desc
                           Imaged Certificate of Notice Page 6 of 7
 Debtor                Dondrell O Whitman                             Case number                                                Eff (01/01/2019)
                       Priscilla A Whitman


Signature(s) of Debtor(s) (required):


 X     /s/ Dondrell O. Whitman                                                 Date    10/3/19
       Dondrell O Whitman

 X     /s/ Priscilla A. Whitman                                                Date    10/3/19
       Priscilla A Whitman

Signature of Attorney for Debtor(s):
 X /s/ Kathryn V. Davis                                               Date   10/3/19
     Kathryn V. Davis
     225 Pratt Avenue NE
     Huntsville, AL 35801-4008
     256-539-9899

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                     Chapter 13 Plan                                        Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy




        Case 19-82973-CRJ13 Doc 14 Filed 10/06/19 Entered 10/06/19 23:56:29                                                    Desc
                           Imaged Certificate of Notice Page 7 of 7
